DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 06/17/2021. 
Claim(s) 1, 3 and 5-10 are currently pending. 
Claim(s) 11-12 have been withdrawn. 
Claim(s) 2, 4 and 13-18 have been canceled.

Election/Restrictions
Claim 1 is allowable. Claims 11 and 12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II and III, as set forth in the Office action mailed on 02/27/2018, is hereby withdrawn and claims 11-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 

In claim 11, replace “The” in line 1 with -- A --.

In claim 12, replace “The” in line 1 with -- A --.
In the same claim, replace “module” in line 2 with -- element --.

Allowable Subject Matter
Claims 1, 3 and 5-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest “the plurality of metal crystal grains includes metal crystal grains oriented in a <110> direction, metal crystal grains oriented in a <100> direction, and metal crystal grains oriented in a <111> direction, wherein each of the <100> direction, the <110> direction, and the <111> direction is within 10 degrees with respect to a thickness direction of the semiconductor substrate, and wherein an area of the plurality of metal crystal grains oriented in the <111> direction is greater than an area of the plurality of metal crystal grains oriented in the <100> direction and an area of the plurality of metal crystal grains oriented in the <110> direction” in the context of other limitations recited in the claims.

	Bartholomeusz teaches a silver conductive layer comprising an average crystal grain size that is at least two times larger than its thickness so that grain boundaries and other imperfections that could serve as recombination centers are minimized [paragraphs 0019 and 0028].
	Ding teaches silver electrodes having a crystal orientation in the <111> direction which improves the conductivity of the layer [paragraphs 0021, 0075, 0077].
	The combination of Terakawa, Bartholomeusz and Ding fail to disclose the crystal orientation of the metal crystal grains being in the <110> direction, in the <100> direction, and in the <111> direction.  Therefore, one would not have found obvious to modify the metal crystal grains of the prior art to be oriented in the 110> direction, in the <100> direction, and in the <111> direction, as claims, because there is no reason or motivation to do so.  At most, one would orient the metal grains in the <111> direction to improve the conductivity.  However, orienting the metal crystal orientation of the metal crystal grains as in the claims would require a substantial reconstruction of the prior art thereby rendering unsatisfactory for its intended purpose.  Accordingly, claim 1 is allowed.
Regarding claims 3 and 5-12
Claims 3 and 5-12 are allowed based on their dependency on claim 1, thereby incorporating the allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721